McDonald, J.
dissenting.
The plaintiff in error had fully administered the estate of his testator, except the legacy of the Intestate of the defendant in error. That legacy was in his hands in money,- He was anxious to dispose of that so as to relieve himself from responsibility. He consulted counsel, who advised him to deposit the money in bank, and advertise for legatees to come *524forward and receive it. He adopted this course, and in his returns to the Court of Ordinary, stated the fact that he had so deposited it His returns were passed by the Court. He deposited the money in the bank in 1843, and in 1849 he withdrew it,
The legatee resided in the State of Illinois, and never applied for the legacy. He died, and the defendant in error administered on his estate. The administrator claimed interest on the legacy for the time it was on deposit, and the Court below held that he was entitled to it. This decision was excepted to, and a majority of this Court has reversed the judgment. Being of the opinion that the decision of the circuit Judge was right, I proceed to assign my reason for dissenting from the judgment of this Court.
If an executor keeps money in his hands, bringing no interest, without necessity, he is guilty of negligence and a breach of trust. 3. Bro. Ch. Cases, 73. Ib., 108. Ib., 433. He is liable to interest in such cases. The facts of this case show that it was proper for the executor to keep the money in hand for a reasonable time, until enquiry could be made for the party entitled to it. Of the length of time to be allowed for this enquiry, the Court should judge. From the year 1843 to 1849, was certainly most too long. A few months, it seems to me, would have been sufficient
If the executor seeks to justify himself in depositing the money in bank, and allowing it to lie there, unproductive, under legal advice, he cannot do it. He followed the advice of counsel at his peril. He would have been protected by the direction of a Court of Chancery, and if he chose to retain the executorship, he ought to have sought that.
But he might have been dismissed from his executorship, upon application to the proper authority, and then have retained the money at an interest of 4 per cent., or have deposited it in bank, subject to the order of the Court, as the Court might have ordered and directed. Cobb, 332.
*525He chose to retain the money, and deposit it in bank, in the ordinary way, subject to his own order. He cannot be in a better condition by pursuing this unwarranted course, even by the advice of counsel, that he would have been, if he had pursued the course above indicated; and no Court of Equity would have directed him to have deposited the money without interest. That he did not know at what time the person entitled might appear, is no excuse., “ Outstanding demands, on probable grounds, are no reason why the executors should not lay the testator’s money out.” 2, Wms. on Ex’rs, 1318. If, after advertising for the legatee, and waiting a reasonable time for him or his representatives to present themselves, the executor had laid the money out, when they did present themselves, they would have been compelled to wait until the money could be called in; and if they had sued without allowing time for that, all costs and expenses would have been paid from the fund, if it appeared that the executor had, in no other way, been guilty of a breach of trust.
But the advice of counsel may have been in conformity with law, for if it went to the extent only, of advising a deposit in the bank, as a place of safety, until the executor could advertise a reasonable time for the legatee, it was correct.
But it is insisted that the fact that the money was deposited in bank was stated in the returns to the Court of Ordinary, and the returns were passed by the Court, is the judgment of the Court that the money should be so deposited. I think not. It is no judgment of the Court upon any matter, except that he had collected, and had in hand, that amount of money, which he had deposited in bank. I cannot recognize the principle that a trustee can relieve himself from the payment of interest, by the simple statement, in his return, that he had deposited in bank, the money of his cestui que trust. It is there subject to his order. It is nothing more than an acknowledgment to the Court that he has so much money *526in hand. The Court had no right to object to his putting it in bank, or in any other place of safety, until he had an opportunity to invest it.
I think that the executor was liable to the payment of interest, and that the judgement of the Circuit Court ought to be affirmed.